DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Argument 


Applicant's arguments filed on December 9, 2020 have been fully considered but they are not persuasive. 
A, 	Rejection of Claims 21, 23, 25 and 27  under 35 USC § 103(a)

Regarding independent claim 21, applicant argued that “…. none of the aspects of Kangas relied upon by the rejections teach receiving first system information that is broadcast by a base station, and that comprises scheduling information for on-demand system information, as claimed. Quite to the contrary, these aspects of Kangas merely teach that, if multiple instances of a PSI message type are sent on the PBCCH the MS 100 is expected to receive a consistent set of that type of PSI (or System Information (SI)) message ….” (see remarks page 4).
Examiner respectfully disagrees, the combination of Kangas ‘315 and Takagi ‘341, in particular Kangas ‘315 teaches( see para 25,  42, 57 and Figs. 1-2),  a mobile station receiving  Packet Broadcast Control Channel (PBCCH) the PBCCH comprising indicator/schedule of packet system information see Kangas ‘315, [0057]“The parameters determining the schedule of PSI messages on PBCCH are provided in the PSI1 message”,  Kangas ‘315 further teaches (see para [0025] and  claim 26) the mobile station receiving the PBCCH that is configured to transmit indicators or schedule of PSI and the mobile terminal requesting specific type of PSI based on the type of PSIs indicated on the broadcast channel PBCCH which reads on applicants broad receive first system information that is broadcast by a base station, and that comprises scheduling information for on-demand system information”. 
Applicant further argued that “…Takagi fails to provide any disclosure or suggestion at all that the information transmitted by the base station 100 comprises any scheduling information, much less that a UE transmits a request for on-demand system information using such scheduling information. “
Examiner respectfully disagrees, the combination of Kangas ‘315 and Takagi ‘341, in particular Takagi ‘341 teaches (see para 98, 119-121) a radio terminal transmitting a request based on scheduling information received from base station, and the base station returns a set of the information type identifier and the media access control identifier as a response message to that connection request message, using the second broadcast channel 406, see Kangas ‘315 para [0121]. Rejection of Claims 21, 23, 25 and 27 under 35 U.S.C. 103 is therefore maintained.

B       Regarding dependent claims 22, 24, 26 and 28 the Applicant argues these claims conditionally on that of their parent independent claims.
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21, 23, 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kangas (US 2002/0114315 A1) in view of  Takagi et al (US 20060056341 A1) .

Regarding claims 21 and 23, Kangas ‘315 teaches, a user equipment (UE) see para 31 and Figs. 1-4, i.e. mobile station (MS)  comprising: a transceiver circuit ( see para 31-34 and Fig. 1,  transmit/receive 200/220)configured to:3PRELIMINARY AMENDMENTAttorney Docket No.: Q251107 Appln. No.: Not Yet Assigned receive first system information that is broadcast by a base station( see para 25, 26, 42, 57 and Figs. 1-2, i.e.,  MS receiving first system information  on  PBCCH), and that comprises scheduling information for on-demand system information( see para 25, 26, 42, 57 and Figs. 1-2, i.e.,  MS receiving first system information  on  PBCCH, the PBCCH broadcast includes  schedule of the packet system information), wherein the on-demand system information comprises information not broadcast in the first system information( see para 52-53, 78 and Figs. 1-4, i.e. the PSI message is different than what is broadcast on the PBCCH, and the PSI message is not broadcasted on the PBCCH); transmit, to the base station,  wherein the request message is a request for on-demand system information (see 25, 26, 42, 53, 78 and Figs. 1-2, when the presence of PSI is indicated on  PBCCH the MS sending a request to obtain PSI ); and  receive the on-demand system information if the request message is received by the 
	Kangas ‘315 dos not explicitly teach, a request message using the scheduling information.
	Takagi ‘341 teaches, a request message using the scheduling information (see para 98, 119-121, radio terminal transmitting a request based on scheduling information received from base station).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate, the teaching of Takagi ‘341 into the communication system of Kangas ‘315, since such modification would improve the radio channel utilization efficiency by carrying out the point-to-multipoint transmission in addition to carrying out a point-to-point transmission individually, as suggested by Takagi ‘341(see para 53).
 
Regarding claims 25 and 27, Kangas ‘315 teaches, a base station(see para 31 and Figs. 1-4, i.e. method of controlling BTS 50) comprising: a transceiver circuit configured to broadcast first system information that comprises scheduling information for on-demand system information( see para 25, 26, 42, 57 and Figs. 1-2, i.e., BTS  MS receiving first system information  on  PBCCH), wherein the on-demand system information comprises information not broadcast in the first system information( see para 25, 26, 42, 57 and Figs. 1-2, i.e.,  BTS broadcasting first system information on PBCCH, the PBCCH broadcast includes scheduling information of packet system information), wherein the transceiver circuit is configured to: receive, from a user equipment (UE), wherein the request message is a request for on-demand 
Kangas ‘315 does not explicitly teach, a request message using the scheduling information.
Takagi ‘341 teaches, a request message using the scheduling information (see para 98, 119-121, the bases station receiving a request from the radio terminal based on scheduling information transmitted from the base station).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate, the teaching of Takagi ‘341 into the communication system of Kangas ‘315, since such modification would improve the radio channel utilization efficiency by carrying out the point-to-multipoint transmission in addition to carrying out a point-to-point transmission individually, as suggested by Takagi ‘341(see para 53).

Claims 22, 24, 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kangas ‘315 and Takagi ‘341 as applied to claims above, and further in view of Parts et al (US 2007/0116094 A1).

Regarding claims 22, 24, 26 and 28, the combination of Kangas ‘315 and Takagi ‘341 does not explicitly teach, wherein the scheduling information comprises information related to periodicity of the on-demand system information.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate, the teaching of Parts 094, into the communication system of Kangas ‘315 since such modification would enable a MS (mobile station) to synchronize and read messages from a BS (base station) without knowledge of a specific bandwidth, as suggested by Parts ‘094(see para 10).   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474